DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al. (US 2014/0281618 A1) in view of Zhang (US 2005/0015215), and in further view of Akizuki et al. (US 2011/0035572 A1).

Regarding claim 1, Sultenfuss teaches a computer-implemented method, the method comprising: 
initializing, by the computer system, two or more workloads (¶ [0004]: workloads), wherein the computer system operates in a boost mode or a regular mode (¶ [0020]: at least one first (e.g., normal or default) operating power mode having a clock rate equal to a base operating frequency and/or that does not exceed the CPU rated thermal design power (TDP), and at least one temporary (e.g., pulsed) second higher power mode (e.g., such as Intel "Turbo Boost mode) during which the multi-power mode processing device 105 is enabled to run at a higher clock rate than its base operating frequency (dynamic CPU overclocking) and/or that exceeds the CPU TDP.), wherein the boost mode includes an adjustment of a pacing setting and an adjustment of group availability targets for executing the two or more workloads (¶ [0025]: a second higher power mode during periods of high processing demand (e.g., such as transition to a dynamic overclocking mode like "Turbo Boost" mode in which the processing device runs at a higher clock rate than its base operating frequency (i.e., pacing setting), initiates multiprocessing addition of more processing cores (i.e., adjustment of group availability targets for executing the two or more workloads), implements multi GPU operations, and/or otherwise exceeds its rated TDP); 

identifying that the pacing setting is operating in the regular mode (¶ [0025]: multi-power mode processing device 105 is operating at its first default operating power mode (e.g., Ptdp) during periods of normal processing demand (e.g., such as non-overclocked operation mode in which the processing device does not run above its base operating frequency and does not exceed its TDP).); 
increasing, dynamically, the pacing setting, wherein increasing the pacing setting enables an increased processor utilization of the computer system by the two or more workloads, and wherein the increased processor utilization generates a processing of the two or more workloads (¶ [0025]: when multi-power mode processing device 105 is operating at its first default operating power mode (e.g., Ptdp) during periods of normal processing demand (e.g., such as non-overclocked operation mode in which the processing device does not run above its base operating frequency and does not exceed its TDP). However, any given one or more of these same possible power sources for information handling system 100 may be sized to have an individual or combined power rating that is not sufficient to meet the total anticipated current requirements for information handling system 100 when multi-power mode processing ; and 
determining an end of the boost mode, wherein determining the end of the boost mode includes re-setting the pacing setting to the pacing setting in the regular mode (¶ [0034]: when multi-power mode processing device 105 enters and exits the second higher power mode. In one embodiment, such a synchronization signal 212 may be in the form of a boost pulse request signal generated in real time by VR 126 in response to receipt by VR 126 of a request to enter (and then exit) the higher power mode level from processing device 105.).

	Sultenfuss does not expressly teach a method for identifying that the boost mode is enabled during a system start of the computer system; and wherein the increased processor utilization generates a concurrent processing of the two or more workloads .

	However, Zhang teaches a computer-implemented method for accelerating a start procedure of a computer system (Abstract: fast start-up of the computer) and identifying that the boost mode is enabled during a system start of the computer system (¶ [0054]: As shown in FIG. 2a and FIG. 2b, when the system is started up, i.e., in the POST procedure, the BIOS determines first whether the fast start-up function is enabled or disabled… sets the fast start-up function to "Enable").

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Sultenfuss to determine an operating mode for a start-up. The modification would have been motivated by the desire of optimizing system availability.

	While Sultenfuss teaches enabling a “Turbo Boost mode” which temporarily increases the clock rate of its base operating frequency to enable multiprocessing additions of more processing cores and to implement gpu multi GPU operations (See at least [0008], [0025], and [0027]); Sultenfuss and Zhang does not expressly teach wherein the increased processor utilization generates a concurrent processing of the two or more workloads.

	However, Akizuki teaches wherein the increased processor utilization generates a concurrent processing of the two or more workloads ([0003]: A variety of techniques are available to boost the processing speed of computing devices such as central processing unit (CPU) or processor. These techniques include, for example, pipelining, superscalar, and out-of-.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akizuki with the teachings of Sultenfuss and Zhang to further utilize boost techniques such as superscalar processing to enable instruction level parallelism. The modification would have been motivated by the desire of maximizing computational throughput by  performing simultaneous (parallel/concurrent) execution of more than one instruction. Superscalar techniques involve the exploitation of instruction parallelism across more than one functional unit.
 
Regarding claim 4, Sultenfuss teaches wherein the increased processor utilization of the computer system includes the use of one or more processors, and wherein each of the one or more processors includes a plurality of core processors (¶ [0025]: "Turbo Boost" mode in which the processing device runs at a higher clock rate than its base operating frequency, initiates multiprocessing addition of more processing cores).

Regarding claim 9, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. The additional limitations “the control system comprising: a memory; and a processor in communication with the memory, the processor executing instructions contained within the memory in order to perform operations” are taught by Sultenfuss in at least ¶ [0047]: “It will also be understood that one or more of the tasks, functions, or methodologies described herein may be implemented, for example, as firmware or 

Regarding claim 12, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Claims 2, 3, 5, 10, 11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss, Zhang, and Akizuki, as applied to claims 1, 9, and 15, in further view of Dasgupta (US 8,756,609 B2).

Dasgupta was cited in IDS filed on 02/21/2020.

Regarding claim 2, Zhang teaches further comprising: 
identifying that a core system of the computer system has been initialized (¶ [0064]: indicate that the fast start-up function has been successfully initialized).
increasing, dynamically, a number of active members of a group of software components, wherein the number of active members of the group are executed in parallel and enable the increased processor utilization by the two or more workloads.

However, Dasgupta teaches increasing, dynamically, a number of active members of a group of software components, wherein the number of active members of the group are executed in parallel and enable the increased processor utilization by the two or more workloads (Fig. 2, Col. 8, lines 17-41: For example, in the case of a scaling strategy including horizontal scaling, scaling process 10 may instruct admission controller/load balancer 108 to update hostlists and the like such that requests received via gateway 110 may be distributed to the newly instantiated virtual machines (e.g., VM2, VM3, VM4 as well as VM1). Such application reconfiguration may be necessary to ensure that the workload is distributed amongst the various virtual machines executing the application, in or to provide the application capacity to handle the predicted workload…In a predicted burst workload situation the necessary application capacity to handle the predicted workload may far exceed the capacity of the currently instantiated virtual machines, thereby requiring the creation of one (or multiple) new virtual machines executing the application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the teachings of Sultenfuss, Zhang, and Akizuki to increase processing capacity by deploying virtual machines. The modification would have been motivated by desire of being able to adapt to burst activity.

Regarding claim 3, Sultenfuss teaches wherein a trigger signal for the end of the boost mode is set to a rule-based point in time after the core system has been initialized, and wherein the number of active members of the group is reset to a related regular grouping mode (¶ [0032]: detect initiation and cessation of a second high power mode (e.g., such as CPU Turbo Boost mode) based on receipt of synchronization communication signal; ¶ [0037]: Also shown in FIG. 3 are temporarily pulses 315a, 315b, etc. of a higher power mode level 315 (equal to "Pturbo" in this embodiment) that may be provided to multi-power mode processing device during a higher processing device power mode of multi-power mode processing device 105. Each of temporary pulses 315 in FIG. 3 have a worst case maximum duration "D" (i.e., "D" cannot be longer) that may occur with a worst case minimum period "P" (i.e., "P" cannot be shorter) as shown and correspond to pulses of elevated supply current 215 provided to processing device 105 in FIG. 2A. As shown, occurrence of auxiliary reserve current pulses 214 are synchronized in real time with higher power mode pulses 315 as they occur to result in corresponding pulses of auxiliary reserve power 314 that occurs simultaneously with each occurrence of higher power mode pulses 315 (i.e., with the same duration "D" and minimum period "P"). It will be understood that at lower processing loads, multi-mode processing device 105 may vary values of "D" and "P", e.g., the value of "D" may be adjusted shorter than worst case and/or value of "P" may be adjusted longer than worst case for actual processing loads less than maximum.).

Regarding claim 5, Dasgupta teaches wherein the increasing of the pacing setting includes increasing a number of parallel executing processors (Fig. 2, Col. 8, lines 17-41: In 

Regarding claim 10, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale. 

Regarding claim 13, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Claims 6, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss, Zhang, and Akizuki, as applied to claims 1, 9, and 15, in further view of Petri (US 9,235,474 B1).

Regarding claim 6, Sultenfuss, Zhang, and Akizuki do not expressly teach wherein the start procedure is executed after a received fail-over signal.

	However, Petri teaches wherein the start procedure is executed after a received fail- over signal (Col. 2, lines 16-22: b) upon the occurrence of a failover event, creating a bootable image file from at least one of the mirror and one or more differential files; and (c) booting the bootable image file via a virtual machine on the appliance to create a virtual failover computing system that substantially corresponds to the target computing system at an arbitrary point in time.).

	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petri with the teachings of Sultenfuss, Zhang, and Akizuki to boot an image in response to a failover. The modification would have been motivated by the desire of providing high availability.

Regarding claim 7, Zhang teaches wherein the start procedure is hardware triggered (¶ [0063]: The present invention can be implemented in the procedures of power-on start (cold start), start by pressing "RESET" key, and resetting start by keyboard (warm start).).

Regarding claim 14, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, overcoming the applied rejections and including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goddard et al. (US 5,748,516) Floating point processing unit with forced arithmetic results. See at least Col. 3.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195